DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is made in reply to Amendment & Response Under 37 C.F.R. § 1.111, filed December 30, 2021 (“Reply”).  Applicant has amended Claims 1, 2, 11, 12, 19, and 20.  No claims are added or canceled.  As amended, Claims 1-20 are presented for examination.
In Office action mailed September 30, 2021 (“Office Action”):
Claims 1, 4, 11 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 19, and 21 of U.S. Patent No. 8,644,688 in view of Evans (US 7,761,399 B2).
Claims 1, 2, 3, 6, 7, 11, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 9, 17 of U.S. Patent No. 10,433,003 in view of Evans (US 7,761,399 B2).
Claim 1-6, 8-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Black et al. (US 9,060,034 B2 “Black”) in view of Evans (US 7,761,399 B2 of Record).
Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Black and Evans in view of Fox et al. (US 2009/0210907 A1 “Fox” of Record).



Response to Arguments
Applicant’s arguments (Reply Pages 6-10) have been fully considered, but are moot in view of the new ground of rejection.  However, Applicant’s arguments remain relevant to the applied prior art and will therefore be addressed accordingly.
Applicant presents that the combination of Black and Evans does not teach or suggest the limitations of Claim 1, as amended and including:
determining that the trust level of the first contact in combination with the assigned rating for the content item satisfies a condition from a plurality of conditions that includes one or more trust levels that permit an automatic action for the content item and one or more trust levels that deny an automatic action for the content item
because “[f]iltering, sorting, and ranking content based on trust levels is not the same as having ‘one or more trust levels that permit an automatic action for the content item and one or more trust levels that deny an automatic action of the content item’ as now recited in claim 1” (Reply top of Page 8, emphasis in original; with further reference to Evans 9:25-27).
	Upon further consideration, the Examiner notes that Evans discloses Trust Filters 261 and 262 for allowing and denying recommendations to be created (as described in 11:28-45).  In particular, Evans demonstrates “determining, by one or more processors, that the trust level of the first contact in combination with the assigned rating for the content item satisfies a condition from a plurality of conditions” by way of the process of Fig. 16 including processing the one or more trust ratings and the one or more recommendations to provide a ranked or sorted result at Block 1610 of Fig. 16 (as 
	Therefore, the Examiner submits that the combination of Black and Evans teaches the limitations of Claims 1, 11, and 19, as amended and fully addressed in the current Office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 11 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 19, and 21 of U.S. Patent No. 8,644,688 in view of Evans (US 7,761,399 B2).
Claim 1 of US 8,644,688 is commensurate in scope with Claim 1 of the instant application as highlighted below:
A computer-implemented method comprising:
maintaining profile data at a viewer device for each of a plurality of contacts of a viewer, the profile data including a trust level assigned to each contact of the plurality of contacts, the trust level being assigned by the viewer;
establishing, by the viewer, a plurality of rules that each indicate an action to be performed based on a combination of a trust level and a content rating, at least one of the plurality of rules indicating a specific contact of the plurality of contacts for which the combination of the trust level and the content rating apply;
receiving, at the viewer device, a recommendation for a content item, the recommendation including a contact identifier and a content rating;
accessing the profile data using the contact identifier to obtain a trust level for the contact associated with the contact identifier;
determining the action with respect to the recommendation for the content item to be performed at the viewer device based on the rule corresponding to the combination of the trust level and the content rating; and
initiating the action at the viewer device, the action including selectively accepting the recommendation as an instruction to perform an action at the viewer device.

However, US 8,644,688 does not explicitly demonstrate:
the first contact having a trust level assigned by the viewer;
the determining, by one or more processors, that the trust level of the first contact in combination with the assigned rating for the content item satisfies a condition from a plurality of conditions that includes one or more trust levels that permit an automatic action for the content item and one or more trust levels that deny an automatic action for the content item.
In a similar field of invention, Evans teaches a method and system for implementing a recommendation network including users sending and receiving recommendations (Abstract).  Evans further discloses:

the determining, by one or more processors, that the trust level of the first contact in combination with the assigned rating for the content item satisfies a condition from a plurality of conditions (process of Fig. 16 including processing the one or more trust ratings and the one or more recommendations to provide a ranked or sorted result at Block 1610 of Fig. 16, as described in 18:55-19:5) that includes one or more trust levels that permit an automatic action for the content item (operations of Trust Filter 262 for allowing the desirable or valuable recommendations, such as Recommendation 103 to be included in new channels or bundles that Recommendation Receiver 140 creates, as described in 11:28-45) and one or more trust levels that deny an automatic action for the content item (operations of Trust Filter 261 for detecting an assigned value that will prevent the Recommendation 104 form passing through to be included in any channels and bundles that Recommender Receiver 140 may create, as describe in 11:28-45).
Both US 8,644,688 and Evans teach similar techniques for filtering the recommendations provided to an end user based on a plurality of criteria.  US 8,644,688 teaches a technique including the use of a recommender tag for controlling if a recommender is permitted to provide a recommendation.  Evans further provides a technique for assigning a trust level to a recommender and using a combination of the trust level and the recommendation as a means for controlling if a recommender is permitted to provide a recommendation.  Therefore, US 8,644,688 and Evans provide for similar techniques usable together to achieve predictable results.  One of ordinary 
Claim 21 of US 8,644,688 is commensurate in scope with Claim 4 of the instant application as highlighted below:
wherein the content rating is an aggregated rating determined at least from the plurality of contacts.
Claim 9 of US 8,644,688 is commensurate in scope with Claim 11 of the instant application as highlighted below:
A viewer device comprising:
a memory to store profile data for each of a plurality of contacts of a viewer, the profile data including a trust level assigned to each contact of the plurality of contacts, the trust level being assigned by the viewer;
at least one processor coupled to the memory;
a recommendation detector configured to receive, at the viewer device, using the at least one processor, a recommendation for a content item, the recommendation including a contact identifier and a content rating;
a contact evaluation module configured to access the profile data in the memory using the contact identifier to obtain a trust level for the contact;
a decision module configured to:
determine an action with respect to the recommendation for the content item to be performed at the viewer device based on a rule corresponding to a combination of the trust level and the content rating, the rule being included in a plurality of rules, established by the view, that each indicate an action to be performed based on the combination of the trust level and the content rating, at least one of the plurality of rules indicating a specific contact of the plurality of contacts for which the combination of the trust level and the content rating apply, and
initiate the action at the viewer device , the action including selectively accepting the recommendation as an instruction to perform an action at the viewer device. 

However, US 8,644,688 does not explicitly demonstrate:

the determining, by one or more processors, that the trust level of the first contact in combination with the assigned rating for the content item satisfies a condition from a plurality of conditions that includes one or more trust levels that permit an automatic action for the content item and one or more trust levels that deny an automatic action for the content item.
In a similar field of invention, Evans teaches a method and system for implementing a recommendation network including users sending and receiving recommendations (Abstract).  Evans further discloses:
the first contact having a trust level assigned by the viewer (Recommendation Receiver 140 may assign a trust level rating or weight to the Recommender 110 including various scales, such as numerically from 1 to 10, as described in 8:28-9:11);
the determining, by one or more processors, that the trust level of the first contact in combination with the assigned rating for the content item satisfies a condition from a plurality of conditions (process of Fig. 16 including processing the one or more trust ratings and the one or more recommendations to provide a ranked or sorted result at Block 1610 of Fig. 16, as described in 18:55-19:5) that includes one or more trust levels that permit an automatic action for the content item (operations of Trust Filter 262 for allowing the desirable or valuable recommendations, such as Recommendation 103 to be included in new channels or bundles that Recommendation Receiver 140 creates, as described in 11:28-45) and one or more trust levels that deny an automatic action for the content item (operations of Trust Filter 261 for detecting an assigned value that will 
Both US 8,644,688 and Evans teach similar techniques for filtering the recommendations provided to an end user based on a plurality of criteria.  US 8,644,688 teaches a technique including the use of a recommender tag for controlling if a recommender is permitted to provide a recommendation.  Evans further provides a technique for assigning a trust level to a recommender and using a combination of the trust level and the recommendation as a means for controlling if a recommender is permitted to provide a recommendation.  Therefore, US 8,644,688 and Evans provide for similar techniques usable together to achieve predictable results.  One of ordinary skill in the art would have been motivated to combine the teachings of Black with the teachings of Evans in order to more efficiently provide relevant recommendations (as Evans suggests in 1:21-50).
Claim 19 of US 8,644,688 is commensurate in scope with Claim 19 of the instant application as highlighted below:
A machine-readable non-transitory storage medium having instruction data to cause a machine to perform operations comprising:
maintaining profile data at a viewer device for each of a plurality of contacts of a viewer, the profile data including a trust level assigned to each contact of the plurality of contacts, the trust level being assigned by the viewer;
establishing, by the viewer, a plurality of rules that each indicate an action to be performed based on a combination of a trust level and a content rating, at least one of the plurality of rules indicating a specific contact of the plurality of contacts for which the combination of the trust level and the content rating apply;
receiving, at the viewer device, a recommendation for a content item, the recommendation including a contact identifier and a content rating;
accessing the profile data using the contact identifier to obtain a trust level for the contact associated with the contact identifier;
determining the action with respect to the recommendation for the content item to be performed at the viewer device based on the rule corresponding to the combination of the trust level and the content rating; and
initiating the action at the viewer device, the action including selectively accepting the recommendation as an instruction to perform an action at the viewer device. 

However, US 8,644,688 does not explicitly demonstrate:
the first contact having a trust level assigned by the viewer;
the determining, by one or more processors, that the trust level of the first contact in combination with the assigned rating for the content item satisfies a condition from a plurality of conditions that includes one or more trust levels that permit an automatic action for the content item and one or more trust levels that deny an automatic action for the content item.
In a similar field of invention, Evans teaches a method and system for implementing a recommendation network including users sending and receiving recommendations (Abstract).  Evans further discloses:
the first contact having a trust level assigned by the viewer (Recommendation Receiver 140 may assign a trust level rating or weight to the Recommender 110 including various scales, such as numerically from 1 to 10, as described in 8:28-9:11);
the determining, by one or more processors, that the trust level of the first contact in combination with the assigned rating for the content item satisfies a condition from a plurality of conditions (process of Fig. 16 including processing the one or more trust ratings and the one or more recommendations to provide a ranked or sorted result at Block 1610 of Fig. 16, as described in 18:55-19:5) that includes one or more trust levels that permit an automatic action for the content item (operations of Trust Filter 262 for 
Both US 8,644,688 and Evans teach similar techniques for filtering the recommendations provided to an end user based on a plurality of criteria.  US 8,644,688 teaches a technique including the use of a recommender tag for controlling if a recommender is permitted to provide a recommendation.  Evans further provides a technique for assigning a trust level to a recommender and using a combination of the trust level and the recommendation as a means for controlling if a recommender is permitted to provide a recommendation.  Therefore, US 8,644,688 and Evans provide for similar techniques usable together to achieve predictable results.  One of ordinary skill in the art would have been motivated to combine the teachings of Black with the teachings of Evans in order to more efficiently provide relevant recommendations (as Evans suggests in 1:21-50).

Claims 1, 2, 3, 6, 7, 11, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 9, 17 of U.S. Patent No. 10,433,003 in view of Evans (US 7,761,399 B2).
Claim 1 of US 10,433,003 is commensurate in scope with Claim 1 and Claim 2 of the instant application as highlighted below:

receiving, at a media device from a device of a contact of a viewer, a recommendation including a rating for a content item;
in response to receiving the recommendation, identifying, by the media device, a trust level associated with the contact of the viewer, the trust level in a range of trust levels including:
a first trust level based on which a first action is permitted for one or more recommendations from the contact, and
a second trust level based on which a second action on the content item is denied;
determining, by the media device, that at least the trust level associated with the contact and the rating for the content item satisfy a condition to permit an action for the content item based on the recommendation from the contact for the content item; and
based on the determining, automatically initiating, by the media device, the action for the content item based on the recommendation.

However, US 10,433,003 does not explicitly demonstrate:
the first contact having a trust level assigned by the viewer;
the determining, by one or more processors, that the trust level of the first contact in combination with the assigned rating for the content item satisfies a condition from a plurality of conditions that includes one or more trust levels that permit an automatic action for the content item and one or more trust levels that deny an automatic action for the content item.
In a similar field of invention, Evans teaches a method and system for implementing a recommendation network including users sending and receiving recommendations (Abstract).  Evans further discloses:
the first contact having a trust level assigned by the viewer (Recommendation Receiver 140 may assign a trust level rating or weight to the Recommender 110 including various scales, such as numerically from 1 to 10, as described in 8:28-9:11);

Both US 10,433,003 and Evans teach similar techniques for filtering the recommendations provided to an end user based on a plurality of criteria.  US 10,433,003 teaches a technique including the use of a recommender tag for controlling if a recommender is permitted to provide a recommendation.  Evans further provides a technique for assigning a trust level to a recommender and using a combination of the trust level and the recommendation as a means for controlling if a recommender is permitted to provide a recommendation.  Therefore, US 10,433,003 and Evans provide for similar techniques usable together to achieve predictable results.  One of ordinary skill in the art would have been motivated to combine the teachings of Black with the teachings of Evans in order to more efficiently provide relevant recommendations (as Evans suggests in 1:21-50).
Claim 8 of US 10,433,003 is commensurate in scope with Claim 3 of the instant application as highlighted below:
wherein the trust level associated with the contact comprises a trust level associated with a group of which the contact is a member.

Claim 5 of US 10,433,003 is commensurate in scope with Claim 6 of the instant application as highlighted below:
wherein the rating provided by the contact is part of an aggregated content rating from a plurality of contacts of the viewer, the plurality of contacts comprising individuals on a buddy list established by the viewer.

Claim 2 of US 10,433,003 is commensurate in scope with Claim 7 of the instant application as highlighted below:
wherein the action comprises automatically initiating recording of the content item.
Claim 9 of US 10,433,003 is commensurate in scope with Claim 19 and Claim 20 of the instant application as highlighted below:
A machine-readable medium having no transitory signals and including instruction, that when executed by one or more processors of a machine, cause the machine to perform operations comprising:
receiving a recommendation including a rating for a content item;
in response to receiving the recommendation, identifying a trust level associated with the contact of the viewer, the trust level in a range of trust levels including:
a first trust level based on which a first action is permitted for one or more recommendations from the contact, and
a second trust level based on which a second action on the content item is denied;
determining that at least the trust level associated with the contact and the rating for the content item satisfy a condition to permit an action for the content item based on the recommendation from the contact for the content item; and
based on the determining, automatically initiating the action for the content item based on the recommendation.


the first contact having a trust level assigned by the viewer;
the determining, by one or more processors, that the trust level of the first contact in combination with the assigned rating for the content item satisfies a condition from a plurality of conditions that includes one or more trust levels that permit an automatic action for the content item and one or more trust levels that deny an automatic action for the content item.
In a similar field of invention, Evans teaches a method and system for implementing a recommendation network including users sending and receiving recommendations (Abstract).  Evans further discloses:
the first contact having a trust level assigned by the viewer (Recommendation Receiver 140 may assign a trust level rating or weight to the Recommender 110 including various scales, such as numerically from 1 to 10, as described in 8:28-9:11);
the determining, by one or more processors, that the trust level of the first contact in combination with the assigned rating for the content item satisfies a condition from a plurality of conditions (process of Fig. 16 including processing the one or more trust ratings and the one or more recommendations to provide a ranked or sorted result at Block 1610 of Fig. 16, as described in 18:55-19:5) that includes one or more trust levels that permit an automatic action for the content item (operations of Trust Filter 262 for allowing the desirable or valuable recommendations, such as Recommendation 103 to be included in new channels or bundles that Recommendation Receiver 140 creates, as described in 11:28-45) and one or more trust levels that deny an automatic action for the content item (operations of Trust Filter 261 for detecting an assigned value that will 
Both US 10,433,003 and Evans teach similar techniques for filtering the recommendations provided to an end user based on a plurality of criteria.  US 10,433,003 teaches a technique including the use of a recommender tag for controlling if a recommender is permitted to provide a recommendation.  Evans further provides a technique for assigning a trust level to a recommender and using a combination of the trust level and the recommendation as a means for controlling if a recommender is permitted to provide a recommendation.  Therefore, US 10,433,003 and Evans provide for similar techniques usable together to achieve predictable results.  One of ordinary skill in the art would have been motivated to combine the teachings of Black with the teachings of Evans in order to more efficiently provide relevant recommendations (as Evans suggests in 1:21-50).
Claim 17 of US 10,433,003 is commensurate in scope with Claim 11 and Claim 12 of the instant application as highlighted below:
A system comprising:
one or more hardware processors; and
a memory storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform operations comprising:
receiving a recommendation including a rating for a content item;
in response to receiving the recommendation, identifying a trust level associated with the contact of the viewer, the trust level in a range of trust levels including:
a first trust level based on which a first action is permitted for one or more recommendations from the contact, and
a second trust level based on which a second action on the content item is denied;
determining that at least the trust level associated with the contact and the rating for the content item satisfy a condition to permit an action for the content item based on the recommendation from the contact for the content item; and
based on the determining, automatically initiating the action for the content item based on the recommendation.

However, US 10,433,003 does not explicitly demonstrate:
the first contact having a trust level assigned by the viewer;
the determining, by one or more processors, that the trust level of the first contact in combination with the assigned rating for the content item satisfies a condition from a plurality of conditions that includes one or more trust levels that permit an automatic action for the content item and one or more trust levels that deny an automatic action for the content item.
In a similar field of invention, Evans teaches a method and system for implementing a recommendation network including users sending and receiving recommendations (Abstract).  Evans further discloses:
the first contact having a trust level assigned by the viewer (Recommendation Receiver 140 may assign a trust level rating or weight to the Recommender 110 including various scales, such as numerically from 1 to 10, as described in 8:28-9:11);
the determining, by one or more processors, that the trust level of the first contact in combination with the assigned rating for the content item satisfies a condition from a plurality of conditions (process of Fig. 16 including processing the one or more trust ratings and the one or more recommendations to provide a ranked or sorted result at Block 1610 of Fig. 16, as described in 18:55-19:5) that includes one or more trust levels that permit an automatic action for the content item (operations of Trust Filter 262 for allowing the desirable or valuable recommendations, such as Recommendation 103 to be included in new channels or bundles that Recommendation Receiver 140 creates, as 
Both US 10,433,003 and Evans teach similar techniques for filtering the recommendations provided to an end user based on a plurality of criteria.  US 10,433,003 teaches a technique including the use of a recommender tag for controlling if a recommender is permitted to provide a recommendation.  Evans further provides a technique for assigning a trust level to a recommender and using a combination of the trust level and the recommendation as a means for controlling if a recommender is permitted to provide a recommendation.  Therefore, US 10,433,003 and Evans provide for similar techniques usable together to achieve predictable results.  One of ordinary skill in the art would have been motivated to combine the teachings of Black with the teachings of Evans in order to more efficiently provide relevant recommendations (as Evans suggests in 1:21-50).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-6, 8-11, 13-16, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Black et al. (US 9,060,034 B2 “Black”) in view of Evans (US 7,761,399 B2).
In regards to Claim 1, Black teaches a method (generally shown in Fig. 2, as introduced in Col. 9 Lines 29-35) comprising:
receiving a recommendation including an assigned rating for a content item from a first contact of a viewer (receive media item recommendation from a recommender at Step 200, as described in Col. 9 Lines 36-54; with further reference to content scores including any type of rating, as described in Col. 8 Lines 44-47);
determining, by one or more hardware processors, whether the rating included in the recommendation satisfy a condition to permit an action for the content item (selection criterion dictating how system handles recommendation, as described in Col. 8 Lines 3-17); and
based on the determining, either automatically initiating the action or denying the action for the content item (determination of transmission of recommendation based on selection criterion, as described in Col. 8 Lines 3-17).
Black discloses a “recommender tag that either allows or precludes the recommendation from being sent to the recipient” (Col. 9:38-52).  However, Black does not describe the recommender tag in sufficient detail as to demonstrate:
the first contact having a trust level assigned by the viewer;
the determining, by one or more processors, that the trust level of the first contact in combination with the assigned rating for the content item satisfies a condition from a plurality of conditions that includes one or more trust levels that permit an automatic action for the content item and one or more trust levels that deny an automatic action for the content item.
In a similar field of invention, Evans teaches a method and system for implementing a recommendation network including users sending and receiving recommendations (Abstract).  Evans further discloses:
the first contact having a trust level assigned by the viewer (Recommendation Receiver 140 may assign a trust level rating or weight to the Recommender 110 including various scales, such as numerically from 1 to 10, as described in 8:28-9:11);
the determining, by one or more processors, that the trust level of the first contact in combination with the assigned rating for the content item satisfies a condition from a plurality of conditions (process of Fig. 16 including processing the one or more trust ratings and the one or more recommendations to provide a ranked or sorted result at Block 1610 of Fig. 16, as described in 18:55-19:5) that includes one or more trust levels that permit an automatic action for the content item (operations of Trust Filter 262 for allowing the desirable or valuable recommendations, such as Recommendation 103 to be included in new channels or bundles that Recommendation Receiver 140 creates, as described in 11:28-45) and one or more trust levels that deny an automatic action for the content item (operations of Trust Filter 261 for detecting an assigned value that will prevent the Recommendation 104 form passing through to be included in any channels and bundles that Recommender Receiver 140 may create, as describe in 11:28-45).
Both Black and Evans teach similar techniques for filtering the recommendations provided to an end user based on a plurality of criteria.  Black teaches a technique including the use of a recommender tag for controlling if a recommender is permitted to 
In regards to Claim 3, the combination of Black and Evans teach the method of claim 1, wherein the trust level of the first contact comprises a trust level of a group of which the first contact is a member (Black: criteria defining a presentation channel including attributes associated with groups of friends, as described in Col. 10 Lines 15-67).
In regards to Claim 4, the combination of Black and Evans teach the method of claim 1, further comprising aggregating recommendations, the aggregating including the recommendation from the first contact of the viewer and a recommendation from a second contact of the viewer (Black: criteria defining a presentation channel including attributes associated with groups of friends, as described in Col. 10 Lines 15-67).
In regards to Claim 5, the combination of Black and Evans teach the method of claim 4, wherein the automatically initiating the action or denying the action is based on the aggregated recommendations (Black: determination of transmission of recommendation based on selection criterion, as described in Col. 8 Lines 3-17).
In regards to Claim 6, the combination of Black and Evans teach the method of claim 4, wherein the first contact and the second contact are individuals on a buddy list established by the viewer (Black: friends list 28, as described Col. 10 Lines 37-51).
In regards to Claim 8, the combination of Black and Evans teach the method of claim 1, wherein the action comprises displaying information associated with the content item on a display device of the viewer (Black: alerts to advise of situations, as described in Col. 13 Lines 47-57).
In regards to Claim 9, the combination of Black and Evans teach the method of claim 8, where the information comprises an option to view the content item (Black: GUI 60 allowing the recipient to view and edit the current recommender tags, as descried in Col. 18 Lines 31-39).
In regards to Claim 10, the combination of Black and Evans teach the method of claim 8, wherein the information comprises an option to save the content item for later viewing (Black: retention of recommendation in recommendation database at Step 318 of Fig. 4B, as described in Col. 13 Lines 32-46).

In regards to Claim 11, Black teaches a system (System 10 of Fig. 1, as introduced in Col. 7 Lines 8-24) comprising:
one or more hardware processors (operation of Central Server 12, as described in Col. 7 Lines 8-24); and
a memory storing instructions that, when executed by the one or more hardware processors (customized software interface of Server 12, as described in Col. 7 Lines 36-47), causes the one or more hardware processors to perform operations comprising:

determining whether the rating included in the recommendation satisfy a condition to permit an action for the content item (selection criterion dictating how system handles recommendation, as described in Col. 8 Lines 3-17); and
based on the determining, either automatically initiating the action or denying the action for the content item (determination of transmission of recommendation based on selection criterion, as described in Col. 8 Lines 3-17).
Black discloses a “recommender tag that either allows or precludes the recommendation from being sent to the recipient” (Col. 9:38-52).  However, Black does not describe the recommender tag in sufficient detail as to demonstrate:
the first contact having a trust level assigned by the viewer;
the determining that the trust level of the first contact in combination with the assigned rating for the content item satisfies a condition from a plurality of conditions that includes one or more trust levels that permit an automatic action for the content item and one or more trust levels that deny an automatic action for the content item.
In a similar field of invention, Evans teaches a method and system for implementing a recommendation network including users sending and receiving recommendations (Abstract).  Evans further discloses:

the determining that the trust level of the first contact in combination with the assigned rating for the content item satisfies a condition from a plurality of conditions (process of Fig. 16 including processing the one or more trust ratings and the one or more recommendations to provide a ranked or sorted result at Block 1610 of Fig. 16, as described in 18:55-19:5) that includes one or more trust levels that permit an automatic action for the content item (operations of Trust Filter 262 for allowing the desirable or valuable recommendations, such as Recommendation 103 to be included in new channels or bundles that Recommendation Receiver 140 creates, as described in 11:28-45) and one or more trust levels that deny an automatic action for the content item (operations of Trust Filter 261 for detecting an assigned value that will prevent the Recommendation 104 form passing through to be included in any channels and bundles that Recommender Receiver 140 may create, as describe in 11:28-45).
Both Black and Evans teach similar techniques for filtering the recommendations provided to an end user based on a plurality of criteria.  Black teaches a technique including the use of a recommender tag for controlling if a recommender is permitted to provide a recommendation.  Evans further provides a technique for assigning a trust level to a recommender and using a combination of the trust level and the recommendation as a means for controlling if a recommender is permitted to provide a recommendation.  Therefore, Black and Evans provide for similar techniques usable together to achieve predictable results.  One of ordinary skill in the art would have been 
In regards to Claim 13, the combination of Black and Evans teach the system of claim 11, wherein the trust level of the first contact comprises a trust level of a group of which the first contact is a member (Black: criteria defining a presentation channel including attributes associated with groups of friends, as described in Col. 10 Lines 15-67).
In regards to Claim 14, the combination of Black and Evans teach the system of claim 11, wherein the operations further comprise aggregating recommendations, the aggregating including the recommendation from the first contact of the viewer and a recommendation from a second contact of the viewer (Black: criteria defining a presentation channel including attributes associated with groups of friends, as described in Col. 10 Lines 15-67).
In regards to Claim 15, the combination of Black and Evans teach the system of claim 14, wherein the automatically initiating the action or denying the action is based on the aggregated recommendations (Black: determination of transmission of recommendation based on selection criterion, as described in Col. 8 Lines 3-17).
In regards to Claim 16, the combination of Black and Evans teach the system of claim 14, wherein the first contact and the second contact are individuals on a buddy list established by the viewer (Black: friends list 28, as described Col. 10 Lines 37-51).
In regards to Claim 18, the combination of Black and Evans teach the system of claim 11, wherein the action comprises displaying information associated with the 

In regards to Claim 19, Black teaches a non-transitory machine-readable medium including instruction, that when executed by one or more processors of a machine (customized software interface of Server 12, as described in Col. 7 Lines 36-47), cause the machine to perform operations comprising:
receiving a recommendation including an assigned rating for a content item from a first contact of a viewer (receive media item recommendation from a recommender at Step 200, as described in Col. 9 Lines 36-54; with further reference to content scores including  any type of rating, as described in Col. 8 Lines 44-47);
determining whether the rating included in the recommendation satisfy a condition to permit an action for the content item (selection criterion dictating how system handles recommendation, as described in Col. 8 Lines 3-17); and
based on the determining, either automatically initiating the action or denying the action for the content item (determination of transmission of recommendation based on selection criterion, as described in Col. 8 Lines 3-17).
Black discloses a “recommender tag that either allows or precludes the recommendation from being sent to the recipient” (Col. 9:38-52).  However, Black does not describe the recommender tag in sufficient detail as to demonstrate:
the first contact having a trust level assigned by the viewer;
the determining that the trust level of the first contact in combination with the assigned rating for the content item satisfies a condition from a plurality of conditions that includes one or more trust levels that permit an automatic action for the content item and one or more trust levels that deny an automatic action for the content item.
In a similar field of invention, Evans teaches a method and system for implementing a recommendation network including users sending and receiving recommendations (Abstract).  Evans further discloses:
the first contact having a trust level assigned by the viewer (Recommendation Receiver 140 may assign a trust level rating or weight to the Recommender 110 including various scales, such as numerically from 1 to 10, as described in 8:28-9:11);
the determining that the trust level of the first contact in combination with the assigned rating for the content item satisfies a condition from a plurality of conditions (process of Fig. 16 including processing the one or more trust ratings and the one or more recommendations to provide a ranked or sorted result at Block 1610 of Fig. 16, as described in 18:55-19:5) that includes one or more trust levels that permit an automatic action for the content item (operations of Trust Filter 262 for allowing the desirable or valuable recommendations, such as Recommendation 103 to be included in new channels or bundles that Recommendation Receiver 140 creates, as described in 11:28-45) and one or more trust levels that deny an automatic action for the content item (operations of Trust Filter 261 for detecting an assigned value that will prevent the Recommendation 104 form passing through to be included in any channels and bundles that Recommender Receiver 140 may create, as describe in 11:28-45).
Both Black and Evans teach similar techniques for filtering the recommendations provided to an end user based on a plurality of criteria.  Black teaches a technique including the use of a recommender tag for controlling if a recommender is permitted to .


Claims 2, 12, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Black and Evans in view of Goldenberg et al. (US 2011/0265124 A1 “Goldenberg”).
In regards to Claim 2, the combination of Black and Evans teach the method of claim 1, wherein the trust levels comprise:
a highest trust level based on which the automatic action is permitted for all assigned ratings for the content item (Evans: operations of Trust Filter 262 for allowing the desirable or valuable recommendations, such as Recommendation 103 to be included in new channels or bundles that Recommendation Receiver 140 creates, as described in 11:28-45); and
a lowest trust level based on which the automatic action on the content item is denied (Evens: operations of Trust Filter 261 for detecting an assigned value that will prevent the Recommendation 104 form passing through to be included in any channels and bundles that Recommender Receiver 140 may create, as describe in 11:28-45).

However, the combination does not explicitly demonstrate:
one or more trust levels between the highest trust level and the lowest trust level based on which the automatic action is permitted for assigned ratings of four or more stars for the content item.
In a similar field of invention, Goldenberg teaches a method and system for rating and recommending multimedia content (Abstract).  Goldenberg further disclose:
one or more trust levels between the highest trust level and the lowest trust level based on which the automatic action is permitted for assigned ratings of four or more stars for the content item (explicit ratings including a scale of one to five stars, as described in [0115]; with further reference to selection criteria including content with at least 4 stars, as described in [0292]).
Each of Black, Evans, and Goldenberg teach similar techniques for filtering the recommendations provided to an end user based on a plurality of criteria.  Goldenberg 

In regards to Claim 12, the combination of Black and Evans teach the system of claim 11, wherein the trust levels comprise:
a first trust level based on which a first action is permitted for the content item (Black: Recommender Tag allowing the recommendation to be sent to the recipient, as described in 9:36-54), and
a second trust level based on which a second action on the content item is denied (Black: Recommender Tag precluding the recommendation to be sent to the recipient, as described in 9:36-54).
a highest trust level based on which the automatic action is permitted for all assigned ratings for the content item (Evans: operations of Trust Filter 262 for allowing the desirable or valuable recommendations, such as Recommendation 103 to be included in new channels or bundles that Recommendation Receiver 140 creates, as described in 11:28-45); and
a lowest trust level based on which the automatic action on the content item is denied (Evens: operations of Trust Filter 261 for detecting an assigned value that will 
Both Black and Evans teach similar techniques for filtering the recommendations provided to an end user based on a plurality of criteria.  Black teaches a technique including the use of a recommender tag for controlling if a recommender is permitted to provide a recommendation.  Evans further provides a technique for assigning a trust level to a recommender and using a combination of the trust level and the recommendation as a means for controlling if a recommender is permitted to provide a recommendation.  Therefore, Black and Evans provide for similar techniques usable together to achieve predictable results.  One of ordinary skill in the art would have been motivated to combine the teachings of Black with the teachings of Evans in order to more efficiently provide relevant recommendations (as Evans suggests in 1:21-50).
However, the combination does not explicitly demonstrate:
one or more trust levels between the highest trust level and the lowest trust level based on which the automatic action is permitted for assigned ratings of four or more stars for the content item.
In a similar field of invention, Goldenberg teaches a method and system for rating and recommending multimedia content (Abstract).  Goldenberg further disclose:
one or more trust levels between the highest trust level and the lowest trust level based on which the automatic action is permitted for assigned ratings of four or more stars for the content item (explicit ratings including a scale of one to five stars, as described in [0115]; with further reference to selection criteria including content with at least 4 stars, as described in [0292]).


In regards to Claim 20, the combination of Black and Evans teach the non-transitory machine-readable medium of claim 19, wherein the trust level comprises:
a highest trust level based on which the automatic action is permitted for all assigned ratings for the content item (Evans: operations of Trust Filter 262 for allowing the desirable or valuable recommendations, such as Recommendation 103 to be included in new channels or bundles that Recommendation Receiver 140 creates, as described in 11:28-45); and
a lowest trust level based on which the automatic action on the content item is denied (Evens: operations of Trust Filter 261 for detecting an assigned value that will prevent the Recommendation 104 form passing through to be included in any channels and bundles that Recommender Receiver 140 may create, as describe in 11:28-45).
Both Black and Evans teach similar techniques for filtering the recommendations provided to an end user based on a plurality of criteria.  Black teaches a technique including the use of a recommender tag for controlling if a recommender is permitted to 
However, the combination does not explicitly demonstrate:
one or more trust levels between the highest trust level and the lowest trust level based on which the automatic action is permitted for assigned ratings of four or more stars for the content item.
In a similar field of invention, Goldenberg teaches a method and system for rating and recommending multimedia content (Abstract).  Goldenberg further disclose:
one or more trust levels between the highest trust level and the lowest trust level based on which the automatic action is permitted for assigned ratings of four or more stars for the content item (explicit ratings including a scale of one to five stars, as described in [0115]; with further reference to selection criteria including content with at least 4 stars, as described in [0292]).
Each of Black, Evans, and Goldenberg teach similar techniques for filtering the recommendations provided to an end user based on a plurality of criteria.  Goldenberg further discloses a known technique for permitting an action based on a rating of four or more stars.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the recommendation filtering technique of .


Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Black and Evans in view of Fox et al. (US 2009/0210907 A1 “Fox” of Record).
In regards to Claim 7, the combination of Black and Evans teach the method of claim 1, but does not explicitly demonstrate wherein the action comprises automatically initiating recording of the content item.
In a similar field of invention, Fox teaches a system and method for providing recommendations of multimedia programs using a contact list (Abstract).  Fox further discloses wherein the action comprises automatically initiating recording of the content item (recommendation from a trusted user resulting in the automatic scheduling of a recording, as described in [0020,0065]).
Each of Black, Evans, and Fox teach similar techniques for managing the reception of recommended content based on an end user designation with respect to the recommender.  Fox further discloses a number of actions to be taken in response to the reception of a trusted recommendation, including recording of the content item.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the recommendation management technique of Black and Evans to include the recording of trusted recommended content, as taught by Fox, in 

In regards to Claim 17, the combination of Black and Evans teach the system of claim 11, but does not explicitly demonstrate wherein the action comprises automatically initiating recording of the content item.
In a similar field of invention, Fox teaches a system and method for providing recommendations of multimedia programs using a contact list (Abstract).  Fox further discloses wherein the action comprises automatically initiating recording of the content item (recommendation from a trusted user resulting in the automatic scheduling of a recording, as described in [0020,0065]).
Each of Black, Evans, and Fox teach similar techniques for managing the reception of recommended content based on an end user designation with respect to the recommender.  Fox further discloses a number of actions to be taken in response to the reception of a trusted recommendation, including recording of the content item.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the recommendation management technique of Black and Evans to include the recording of trusted recommended content, as taught by Fox, in order to provide a means for automation within the recommendation system (as Fox suggest in [0065]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PR/Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426